      Case 2:20-cv-10822-SJM-APP ECF No. 1-1 filed 03/30/20                                       PageID.5         Page 1 of 5

                                                                                                     By Carla Engel at 7:24 am, Mar 05, 2020




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21222896
Notice of Service of Process                                                                            Date Processed: 03/04/2020

Primary Contact:           General Counsel null
                           Mutual of Omaha
                           Mutual Of Omaha Plaza
                           3301 Dodge Street
                           Omaha, NE 68175

Electronic copy provided to:                   Leslie Hagg
                                               Linda Elliott
                                               Amy Schmitt
                                               Carla Engel

Entity:                                       United of Omaha Life Insurance Company
                                              Entity ID Number 0665325
Entity Served:                                United Omaha Life Insurance Company
Title of Action:                              Maria Drew-Cushingberry vs. United Omaha Life Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Wayne County Circuit Court, MI
Case/Reference No:                            20-002971-CK
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/03/2020
Answer or Appearance Due:                     21 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Gad L. Holland
                                              313-965-0400

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:20-cv-10822-SJM-APP ECF No. 1-1 filed 03/30/20   PageID.6   Page 2 of 5
Case 2:20-cv-10822-SJM-APP ECF No. 1-1 filed 03/30/20   PageID.7   Page 3 of 5
Case 2:20-cv-10822-SJM-APP ECF No. 1-1 filed 03/30/20   PageID.8   Page 4 of 5
Case 2:20-cv-10822-SJM-APP ECF No. 1-1 filed 03/30/20   PageID.9   Page 5 of 5
